The conviction is for theft of a hog. The punishment is assessed at confinement in the State penitentiary for a term of two years.
The only question presented for the review by the record is the sufficiency of the evidence to justify and sustain the conviction. The testimony adduced by the State, briefly stated, shows that on or about the 5th or 6th day of January, 1941, Ed Crow missed a hog from his pen. He made an investigation *Page 599 
and found some blood in the hog pen. He then followed the trail of blood which led to the home of the appellant. The officers were called. They proceeded to appellant's home and found him dressed in overalls on which there was fresh blood. They also found an ax that had blood on it. They found the head, back bone and hind quarter of a hog in the weeds a few feet from appellant's home. The head of the hog was identified by Crow as the hog which he missed from his pen at the time in question.
Appellant did not testify and offered no affirmative defense.
In our opinion, the circumstances proven were sufficient upon which the jury could reasonably base their conclusion of appellant's guilt. The court clearly and definitely instructed the jury on the law of circumstantial evidence and no objections were addressed to the charge of the court.
Deeming the evidence sufficient to justify and sustain the conviction, the judgment of the trial court is in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.